Citation Nr: 0731520	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service-connected compensation for the period 
from December 27, 2001, to September 25, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August and October 2003 RO decisions by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

In his substantive appeal received by the RO in May 2005, the 
veteran requested both a hearing before the Board, sitting at 
the RO, and a Board hearing at VA Central Office in 
Washington, DC.  Moreover, he wrote that he "would like to 
have a hearing at both places."  Alas, the RO never sought 
clarification as to whether the veteran preferred a travel 
board or Central Office hearing, given his due process right 
to one, but not both, such hearings.  See 38 C.F.R. § 20.705 
(2006).  

Neither the veteran nor his representative ever withdrew the 
May 2005 request for a travel board hearing.  The veteran, 
however, was instead, apparently sua sponte, scheduled for a 
September 10, 2007, Central Office hearing at the Board in 
Washington, DC, for which he failed to show.  Ultimately, it 
seems that an ambiguity created by the completed Appeal 
Hearing Options paper signed and filed the same day as the 
substantive appeal had been seized upon to disregard the 
veteran's expressed interest in a travel board hearing.  

Hence, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The RO is to contact the veteran and his 
representative to determine whether he 
continues to desire to appear before a 
Board hearing, sitting at the RO.  If so, 
the RO shall schedule a travel board 
hearing for the veteran consistent with 
his May 2005 request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

